Citation Nr: 0032957	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a psychoneurosis, anxiety state.  

2.  Entitlement to service connection for a heart disability 
as secondary to the veteran's service connected 
psychoneurosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1940 to November 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for a heart 
disability as secondary to the veteran's service connected 
psychoneurosis, anxiety state, will be addressed in the 
remand section of this decision.  


FINDING OF FACT

The symptomatology produced by the veteran's service 
connected psychoneurosis, anxiety state, is productive of 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for psychoneurosis, 
anxiety state, have been met; the criteria for an evaluation 
in excess of 50 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Codes 
9400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation for his service 
connected psychoneurosis, anxiety state, should be increased.  
He argues that his disability requires constant attention 
from his family, and leaves him unable to be alone.  At the 
same time, the veteran states that he must avoid large 
crowds.  He believes that the level of disability produced by 
his anxiety state warrants a 100 percent evaluation.  

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for psychoneurosis, 
anxiety, was established in a January 1946 rating decision.  
A 30 percent evaluation was assigned for this disability, 
effective from November 1944.  The evaluation was increased 
to 10 percent in a January 1946 rating decision, effective 
from March 1946.  The 10 percent evaluation remained in 
effect until the veteran submitted a claim for a higher 
evaluation in November 1998.  A May 1999 rating decision 
issued in response to this claim increased the evaluation for 
the veteran's disability to the 30 percent rating currently 
in effect. 

The veteran's disability is evaluated under the rating code 
for generalized anxiety disorder.  Generalized anxiety 
disorder is evaluated under the General Rating Formula for 
Mental Disorders.  Under this formula, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication are 
evaluated as 10 percent disabling.  

When a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to   require 
continuous medication, a zero percent evaluation is merited.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

The evidence includes private treatment records dated from 
1997 to 1998.  August 1997 records note a history of mild 
depression.  The assessment included generalized fatigue, 
mild depression.  The examiner started the veteran on a new 
medication for this disability.  September 1997 records 
indicate that the previous medication was more effective.  
December 1998 records indicate that the veteran was having a 
lot of trouble with his nerves.  He said that he was tired of 
feeling tired.  There was shortness of breath with some 
activities.  The examiner was not sure whether this was 
related to the veteran's cardiac disease or his chronic 
anxiety.  The veteran was not sleeping very well.  He was 
placed on additional medication for his depressive symptoms.  

The veteran was afforded a VA psychiatric examination in 
January 1999.  The medical and occupational history noted 
that he was 85 years old, and had been driven to the 
examination.  It was reported that the veteran had not driven 
a car in 11 years due to his nerves.  The veteran's wife was 
present, and reported that the veteran became angry and 
easily frustrated.  He did not sleep well at night, had 
extreme difficulty in falling asleep, and needed medication.  
The veteran was able to sleep only one to two hours at a 
time.  He said that his nerves made him very weak, and 
believed that they had become progressively worse after his 
health had failed and he was unable to work.  The veteran 
stated that large crowds and sudden noises made him 
tremulous.  His face would become red, his head would pound, 
and he would become restless.  He also had shortness of 
breath, tingling in his fingers, and nausea.  The veteran 
sometimes experienced anxiety attacks up to two or three 
times each week.  He would become irritated due to his 
physical limitations.  The veteran had begun to isolate 
himself, and withdrew from others to reduce his attacks.  He 
stated that his attacks would sometimes be so bad that he 
could almost think of killing himself, but he did not have 
any overt suicidal thoughts.  The veteran had not worked 
since 1976, which is when he became physically disabled.  
When he was working, he would work alone and pace himself, 
but now that he was no longer working, he generally stayed 
away from people and isolated himself.  On objective 
examination, the veteran's clothing was appropriate, and his 
grooming and hygiene were fair.  His attitude was pleasant 
and cooperative, and he attempted to provide an answer to all 
of the examiner's questions.  The veteran was a poor 
historian.  His speech was spontaneous with normal rate, but 
there was a very tremulous rhythm.  Conversation was reduced 
in amount and limited to a few words to respond to questions.  
The veteran's thinking was goal directed and idea related.  
He was able to express his thoughts and feelings.  The 
veteran denied hallucinations, and there was no evidence of 
delusions.  He admitted to having difficulty with his memory, 
especially when he was experiencing anxiety.  However, the 
veteran correctly identified the day of the week, the date, 
and the month of the year.  He identified the current 
president, and appeared informed of current events.  The 
veteran was able to set priorities, and make appropriate 
decisions to common problems of daily living.  The diagnosis 
was generalized anxiety disorder.  The examiner stated that 
the veteran's score on the Global Assessment of Functioning 
(GAF) scale was 60.  The examiner added that the veteran 
exhibited social isolation, withdrawn behavior, frequent 
anxiety attacks, and impairments in social and occupational 
functioning.  He also had insomnia and occasional flat affect 
with occasional panic attacks, but primarily generalized 
anxiety.  

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that a 50 percent 
evaluation is merited for his service connected generalized 
anxiety disorder.  The January 1999 VA examiner noted that 
the veteran had an occasional flat affect.  His report stated 
that the veteran could have anxiety attacks two or three 
times each week.  He also had insomnia, as well as social 
isolation and withdrawn behavior.  The examiner assigned a 
GAF score of 60 to represent the veteran's level of 
impairment.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  (Ibid.).  The Board notes that while the 
veteran does not display every symptom for a 50 percent 
evaluation under the General Rating Formula for Mental 
Disorders, the symptomatology represented by a GAF score of 
60 is very similar to that required for the 50 percent 
evaluation.  The Board finds that the veteran's 
symptomatology more nearly resembles that required for the 
next highest evaluation, which merits the 50 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9400.  All 
reasonable doubt has been resolved in favor of the veteran in 
reaching this decision.  

The Board has considered entitlement to a 70 percent 
evaluation for the veteran's disability, but entitlement to 
this rating is not shown by the evidence.  The veteran has 
not displayed evidence of ideation, illogical speech, 
impaired impulse control, disorientation, neglect of personal 
appearance or hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  The veteran's written statements 
have said that he is unable to be let alone due to his 
disability, and that he has panic attacks on an almost daily 
basis.  However, neither the private treatment records or the 
January 1999 VA examination have shown that the veteran has 
near continuous panic or depression.  As noted above, the 
symptomatology represented by the GAF score of 60 is similar 
to that required for the 50 percent evaluation.  Therefore, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 50 percent for the veteran's 
psychoneurosis, anxiety state.  


ORDER

Entitlement to a 50 percent evaluation for psychoneurosis, 
anxiety state, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran contends that his service connected 
psychoneurosis, anxiety state, has resulted in the 
development of a heart disability.  He notes that he has been 
diagnosed as having arteriosclerotic heart disease, and that 
he has experienced two myocardial infarctions.  He believes 
that these are the result of his anxiety disorder.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The evidence submitted by the veteran includes an August 1999 
statement from Michael T. Simpson, M.D.  This doctor says 
that the veteran has severe and worsening anxiety.  This was 
increasingly debilitating, and aggravated the veteran's 
hypertension and heart disease.  

The Board notes that the RO has not yet considered or 
reviewed the veteran's claim on the basis of the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Allen v. Brown, 7 Vet. App. 439 (1995).  In 
addition, the veteran has not been afforded a VA examination 
in order to determine the nature and etiology of his heart 
disability.  The Board finds that a remand to the RO in order 
to afford the veteran a VA examination and to allow the RO an 
opportunity to review the veteran's claim for service 
connection on all bases is required in this case.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  After receiving permission from the 
veteran, the RO should contact Michael T. 
Simpson, M.D., of Birmingham, Alabama, 
and request copies of all of the 
veteran's medical records pertaining to 
treatment of his heart disability.  In 
particular, the records used in reaching 
the opinion contained in the August 1999 
statement should be requested.  After 
these records have been obtained, they 
should be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and etiology of his current heart 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and a review of the claims 
folder, the examiner should attempt to 
express the following opinion(s): 1) What 
is the diagnosis or diagnoses of the 
veteran's current heart disability?  2) 
Is it as likely as not that the veteran's 
current heart disability is due to or the 
result of his service connected 
psychoneurosis, anxiety state?  3) If the 
answer to question number 2) is negative, 
is it as likely as not that there has 
been an increase in the level of 
impairment that results from the 
veteran's current heart disability due to 
or caused by his service connected 
psychoneurosis, anxiety state?  In other 
words, has the veteran's nonservice 
connected heart disability been 
aggravated by his service connected 
anxiety disorder?  If the opinion differs 
from that offered by Dr. Simpson, the 
examiner should attempt to differentiate 
between the two opinions.  These opinions 
should be expressed in terms that are 
understandable to a layman, and the bases 
for these opinions should be included.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The holding of the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
must be considered.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



